                                      DRAFT
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  X


ANDREW SMALLS,

                         Plaintiff,

         -against-                                    DRAFT JURY INSTRUCTIONS
POLICE OFFICER RICHARD COLLINS                        14-CV-2326(CBA)(RML)
 and POLICE OFFICER DAVID TETA,

                         Defendants.
                                                  X




AMON,United States District Judge:

        Ladies and gentlemen of the jury, now that you have heard all the evidence in the case as
well as the arguments ofthe lawyers, it is my duty to give you instructions as to the law applicable
in this case.


        My instructions will be in three parts:

        First, I will give you instructions regarding the general rules that define and govern the
duties of a jury in a civil case such as this;

        Second, I will instruct you as to the legal elements of Plaintiffs claims; and

        Third, I will give you some general rules regarding your deliberations.

  I.    GENERAL INSTRUCTIONS

    A. Role of the Court and Jury

        Let me start by restating our respective roles as judge and jmy.
       Your duty, as I mentioned in my opening statement, is to find the facts from all of the
evidence in this case. You are the sole judges of the facts, and it is for you and you alone to
determine what weight to give the evidence,to resolve such conflicts as may have appeared in the
evidence, and to draw such inferences as you deem to be reasonable and warranted from the
evidence.


       My job is to instruct you on the law. It is your duty as jurors to follow the law as I state it
and to apply the law to the facts as you find them from the evidence presented. You should not be
concerned about the wisdom of any rule of law that I state. Regardless of any opinion that you
may have about what the law may be—or should be—it would be a violation of your oaths as
jurors to base your verdict upon any other view of the law other than that given to you in these
instructions.

        If any ofthe lawyers has stated a legal principle that differs from any that I state to you in
my instructions, you must be guided solely by what I instruct you about the law. And you should
not single out any instruction as alone stating the law. You should consider these instructions as
a whole when you retire to deliberate in the jury room.

        In charging you on the applicable law,let me be clear that I am expressing no opinion about
 how you should decide the facts ofthis case. Nothing that I have said or done in the course ofthe
 trial should be taken by you as expressing any opinion about the facts. On occasion, I may have
 asked questions ofa witness. You should attach no special significance to these because they were
 asked by the Court. It is your function, not mine, to determine the facts.
    B. Impartial Consideration Of The Evidence
        Under your oath as jurors, you must be guided solely by the evidence presented during the
 trial, without regard to the consequences of your decision. You must perform your duties asjurors
without bias or prejudice as to any party. The law does not permit you to be governed by sympathy,
prejudice or public opinion. All parties expect that you will carefully and impartially consider all
ofthe evidence,follow the law as it is now being given to you, and reach a just verdict, regardless

ofthe consequences. All persons and entities are equal before the law.

   C. Consideration Of Each Defendant Separately

       The plaintiff, Andrew Smalls, has brought claims against two defendants; Richard Collins
and David Teta. In reaching your verdict, you are directed to consider whether the plaintiff has
satisfied his burden ofproof with respect to each ofthe defendants individually. That is, you could
find that the plaintiff has proven his case by a preponderance of the evidence with respect to one
defendant, but not with respect to the other. Your verdict as to each defendant must be determined
separately with respect to that defendant, solely on the evidence, or lack of evidence, presented
against that defendant.

    D. Types Of Evidence

        Your verdict in this case must be based only on the evidence. The evidence upon which

you are to decide the facts of this case comes in several forms: First, the sworn testimony of
witnesses,both on direct and cross-examination,and regardless ofwho called the witness. Second,
exhibits that have been received in evidence by the Court. Third, any fact that the Court may have

instructed you to accept as true. Fourth, any facts to which all the parties have stipulated. You
must consider those facts as true.

        Certain things are not evidence and must be disregarded by you in deciding the facts:
        • Arguments, remarks, questions, and objections by the attorneys are not evidence.
        • Anything said or done by the Court is not evidence.

        • Obviously anything you may have seen or heard outside the courtroom is not evidence.
      • Any evidence ordered stricken by the Court must be entirely disregarded by you in your
           deliberations.


       There are, generally speaking, two types of evidence from which you may properly
determine the facts: direct evidence and circumstantial evidence. You may use both types of

evidence in reaching your verdict in this case. The law makes no distinction between direct and
circumstantial evidence. Instead, it requires simply that you base your verdict on a reasonable
assessment of all the evidence in the case.

       Direct evidence is testimony from a witness about something he or she knows by virtue of
his or her own senses—something he or she has seen,felt, touched, tasted, or heard.
       The other type ofevidence—circumstantial evidence—is proofofa chain ofcircumstances
that point to the existence or nonexistence of certain facts. A simple example would be the
following: you come to court on a day when the weather is clear and dry. After some hours in the
courtroom, a person enters through the rear door wearing a raincoat and shaking a wet umbrella.
Without ever having looked outside, you might infer from these circumstances that while you were
sitting in court, it had rained outdoors.

        So in a trial, you are permitted to draw, from the facts as you find to have been proved,
such reasonable inferences as would be justified in light of your experience. Inferences are
deductions or conclusions that reason and common sense lead you,the jury,to draw from the facts
that have been established by the evidence in the case. Use your common sense in drawing
inferences; however, you are not permitted to engage in mere guesswork or speculation.
    E. Witness Credibility

        In deciding what the facts are in this case, you must consider all the evidence that has been
 offered. In doing this, you must decide which testimony to believe and which testimony not to
believe. You are the sole judges of the credibility ofthe witnesses and the weight their testimony
deserves. You should carefully scrutinize all of the testimony given, the circumstances under
which each witness testified, and every matter in evidence that tends to show whether a witness is
worthy of belief.

       Your decision whether or not to believe a witness may depend on how that witness

impressed you. Consider each witness's appearance, conduct,intelligence, motive, state of mind,
demeanor and manner on the stand. Was the witness candid and forthright or did the witness seem
as if he or she was hiding something, being evasive or suspect in some way? How did the way the
witness testified on direct examination compare with how the witness testified on cross-
examination? Was the witness consistent in his or her testimony or did the witness contradict
himself or herself? Did the witness appear to know what he or she was talking about and strike
you as someone trying to report his or her knowledge accurately?
        In addition, you may consider whether a witness had any possible bias, any relationship to
a party, any motive to testify falsely or any possible interest in the outcome of the case. Such a
 bias or relationship does not necessarily make the witness unworthy of belief. These are just
 simply factors that you may consider.
        Inconsistencies or discrepancies in the testimony ofa witness, or between the testimony of
 different witnesses, may or may not cause you to discredit such testimony. In weighing the effects
 of a discrepancy, you should consider whether it pertains to a matter of importance or to an
 unimportant detail, and whether the discrepancy results from an innocent error or an intentional
 falsehood.

        If you find that any witness has willfully testified falsely as to any material fact, the law
 permits you to disregard completely the entire testimony of that witness upon the principle that
one who testifies falsely about one material fact is quite likely to testify falsely about everything.

You are not required, however,to consider such a witness as totally unworthy of belief. You may

accept so much of the testimony as you deem true and disregard what you feel is false. By these

processes which I have just described, you, the jury, as the sole judges of the facts, determine

which of the witnesses you will believe, what portion of their testimony you accept and what

weight you will give to it.

           1. Interested Witnesses


       The plaintiff, Andrew Smalls, has testified before you, as have the defendants, Richard

Collins and David Teta. As parties to the action, both plaintiff and defendants are known as

"interested witnesses." An interested witness is not necessarily less believable than a disinterested

witness. The fact that each is interested in the outcome of the case does not mean that he or she

has not told the truth. It is for you to decide—from the demeanor of the witness on the stand and

such other tests as your experience dictates—whether or not the testimony has been influenced,
intentionally or unintentionally, by his or her interest in the outcome ofthe case. You may,if you
consider it proper under all ofthe circumstances, not believe the testimony ofsuch a witness, even
though it is not otherwise challenged or contradicted. However, you are not required to reject the
testimony of such a witness, and may accept all or such part of his or her testimony as you find
reliable and reject such part as you find unworthy of acceptance.

            2. Law Enforcement Witnesses

        You have heard testimony from law enforcement officers. The fact that a witness may be

employed by the government as a law enforcement official does not mean that his testimony is
deserving of more or less consideration or greater or lesser weight than that ofan ordinary witness.
It is for you to decide, after weighing all the evidence and in light of the instructions I have given
you about the factors relevant to determining the credibility of any witness, whether to accept the
testimony of a law enforcement witness and what weight, if any, it deserves.

   F. Burden Of Proof- Preponderance Of The Evidence

       In a civil action such as this, the burden of proof is on the plaintiff, Andrew Smalls, to

prove every essential element of his claims by a preponderance of the evidence. Ifthe proof fails
to establish any essential element of the plaintiffs claim by a preponderance of the evidence, the
jury should find for the defendants.

       To establish something"by a preponderance ofthe evidence" means to prove that it is more
likely so than not. In other words, a preponderance of the evidence means such evidence that,
when considered and compared with the evidence opposed to it, produces in your minds the belief
that what is sought to be proved is more likely to be true than not true. A preponderance of the
evidence means the greater weight of the evidence. The greater weight of the evidence does not
mean the greater number of witnesses or greater length of time taken by either side, but which
witnesses and evidence appeal to your minds as being most accurate and trustworthy.
        If you find that the credible evidence on a given issue is in balance or evenly divided
between the parties, or that the evidence produced by the party having the burden of proof is
outweighed by the evidence against his claim, then you must decide that issue against the party
having the burden ofproof. That is because the party bearing the burden ofproof must prove more
than simple equality of evidence—he must prove the element at issue by a preponderance of the
evidence. On the other hand, the party with the burden of proof need prove no more than a
 preponderance. So long as you find that the scales tip, however slightly, in favor of that party—
 that what he claims is more likely true than not true—then the element will have been proved by
 a preponderance of evidence.
       Some of you have heard ofproof"beyond a reasonable doubt," which is the proper standard

of proof for a criminal trial. However, a plaintiff in a civil ease does not have to satisfy that

requirement, and therefore you should put it out of your mind.

 II.   SUBSTANTIVE LAW

       I will now turn to the second part of this charge and instruct you on the legal elements of

plaintiffs claims.

   A. Section 1983 Overview


       In this case. Plaintiff Andrew Smalls, whom I will refer to simply as Plaintifffrom now on,

brings his claims under a statute known as Section 1983 of Title 42 of the United States Code.
Section 1983 states, in relevant part:

       Every person who, under color of any statute, ordinance, regulation, custom or
       usage of any State ... subjects or causes to be subjected, any citizen of the United
       States ... to the deprivation of any rights, privileges or immimities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law

Section 1983 creates a federal remedy for persons who have been deprived by state officials ofthe

rights, privileges, and immunities secured by the United States Constitution and federal statutes.
In order to prove a claim under Section 1983,the plaintiff must establish, by a preponderance of
the evidence, each ofthe following elements:

        First, that the conduct complained of was committed by a person acting under color of
state law;

        Second, that this conduct deprived the plaintiff of rights, privileges or immunities

secured by the Constitution or laws ofthe United States; and

        Third, that the defendant's acts were the proximate cause ofthe injuries and consequent

damages sustained by the plaintiff.
       If you find that the plaintiff has proven all three elements of his claim by a preponderance

of the evidence with respect to a particular defendant, you should find that defendant liable. If

you find that the plaintiff has not proven any one ofthese elements with respect to the particular

defendant you are considering, then you must find that defendant not liable and return a verdict

for him. Remember that the case as to each ofthese individual defendants must be considered

separately. The fact that you find that one ofthe defendants is or is not liable does not determine

your verdict as to the other defendant.

       1 will now explain each of these three elements to you.

            1. The First Element:"Under Color of State Law"

       In this case, it is not disputed that, at the time of the events, the defendants were acting in

their official capacity as New York City police officers and therefore were acting under color of
state law. Accordingly, you need not consider whether this first element of a Section 1983 claim
is established in this case. The parties agree that it is.

            2. The Second Element:"Deprivation of Constitutional Right"

        Now, the second element that has to be established is the deprivation of a constitutional

right. In order for the plaintiff to establish this second element, he must show the following by a
preponderance of the evidence;

        First, that the defendants committed the acts alleged by the plaintiff;

        Second,that those acts caused the plaintiff to suffer the loss of a constitutional right; and

        Third,that in performing the acts alleged Defendants did so intentionally or recklessly.
        You must consider the evidence against each Defendant individually. Each Defendant is

entitled to fair, separate, and individual consideration without regard to your decision as to the
other defendant.
       I will now review the constitutional violation claimed by the plaintiff and instruct you on

the law with regard to the alleged violation.

       There is one alleged constitutional violation at issue in this case: that the defendant officers

deprived Plaintiff of his right to a fair trial by fabricating evidence against him that he possessed a
firearm. I will now instruct you on the governing law.

           a. Commission ofthe Acts

        The first thing for you to determine is whether the Defendants committed the acts as alleged

by Plaintiff. If you find that Plaintiff has failed to prove by a preponderance of the evidence that
Defendants committed the acts alleged by Plaintiff, you must find in favor ofthe Defendants.

            b. Denial ofthe Right to a Fair Trial

        If you determine that a Defendant committed the acts as alleged by Plaintiff, you must next
determine whether that act caused Plaintiff to suffer the loss of a constitutional right.

        Under the Constitution, every person has the right to a fair trial. In this case. Plaintiff

alleges that he was a deprived of his right to a fair trial because defendants fabricated evidence
against him. To prove a violation of this right, Plaintiff must prove, by a preponderance of the
evidence, each of the following elements:(1) Defendants fabricated evidence,(2) the evidence

was likely to influence a jury's verdict, (3)Defendants forwarded the evidence to prosecutors
and/or a grand jury, and(4)the Plaintiff suffered a deprivation ofliberty as a result.
        Evidence is fabricated if it is false. A document is false if it is untrue when made and was

known to be untrue when made by the person making it or causing it to be made. Fabricated

evidence includes an officer's false account of his own observations of alleged criminal activity

which led to an arrest. Paperwork errors, or a mere mistake or mistakes, by a police officer in

making a written record is not a basis for finding a constitutional violation. Similarly, an officer's


                                                  10
opinions, conclusions or qualitative assessments are also not a basis for finding a constitutional

violation.


        The manufacture of false evidence in and of itself does not impair anyone's liberty. In

order to find for plaintiff, you must find that the alleged fabrication was both material (i.e., likely

to influence a jury's decision), and the proximate cause of the injury to plaintiffs liberty interest

(i.e., that he suffered a deprivation of liberty as a result ofthe alleged fabrication of evidence). A

person may suffers a liberty deprivation when he is arrested, faces trial, is convicted, or is

imprisoned.

             c. Intent/State ofMind

        If you find that the plaintiff has met his burden of establishing, by a preponderance of the
evidence, that he suffered the loss of any of his constitutional rights, as a result of some action or

actions of one of the defendants, then you must determine whether the plaintiff has shown that

those defendants acted intentionally or recklessly by depriving him ofthat right or rights.
        An act is intentional if it is done knowingly,that is, if it is done voluntarily or deliberately

and not because of mistake, accident, or negligence. An act is done recklessly if it is done in

conscious disregard of its known probable consequences.

        As a matter oflaw,it is not necessary to find that any ofthe defendants had a specific intent

to deprive the plaintiff of his constitutional rights. Rather, the defendants need only to have
intended to commit that particular act or acts that resulted in a violation ofplaintiffs constitutional
rights. If you find that the defendants were acting intentionally or recklessly in committing the
act, then the standard is met. To reiterate, you need not find that the defendants intentionally
violated plaintiffs constitutional rights, but simply that the defendants intended to commit the acts
 which resulted in the alleged constitutional violation in order to satisfy this requirement.


                                                   11
         To summarize, plaintiff has alleged a Section 1983 claim, which means that he must prove

three elements, all by a preponderance of the evidence. I have discussed two of these elements

with you so far. First, that each of the defendants took some action against him under color of

state law, which the parties agree is established in this case. Second, that these actions deprived

him of a federal right. Remember, to prove the second element, plaintiff must prove, again by a

preponderance of the evidence, that first, the defendants committed the alleged acts, second, that

defendants' actions deprived plaintiff of a federal right, and third, that the defendant or defendants

acted intentionally or recklessly.

         Now I will talk to you about the last element, which is what we call "proximate cause."

            3. The Third Element: Proximate Cause

         If you find that the plaintiff has proven that he has been deprived of one of the federal

rights that I have just described,the plaintiff must then establish the last element of a claim under
Section 1983,that is, he must prove, by a preponderance ofthe evidence, that the defendants' acts

were a proximate cause of any injuries that he sustained. I will now explain what proximate cause
is.


         Proximate cause means that there must be a sufficient causal cormection between the act

of a defendant and any injury or damage sustained by the plaintiff. An act is a proximate cause if

it was a substantial factor in bringing about or actually causing the alleged injury, that is, if the

injury or damage was a reasonably foreseeable consequence of the defendant's act. If an injury
was a direct result ofor a reasonably probable consequence ofa defendant's act, it was proximately

caused by such act. In other words, if a defendant's act had such an effect in producing an injury

that reasonable persons would regard it as being a cause ofthe injury, then the act is the proximate

cause.




                                                  12
       In order to recover damages for any injury, the plaintiff must show by a preponderance of

the evidence that such injury would not have occurred without the conduct of the defendant. A

proximate cause need not always be the nearest cause either in time or space. In addition, there

may be more than one proximate cause of an injury. Many factors or the conduct oftwo or more

people may operate at the same time, either independently or together to cause an injury.

   B. Damages

       If you find that the plaintiff has proven by a preponderance ofthe evidence the elements of

one of more ofhis Section 1983 claims, you must also determine the damages to which the plaintiff

is entitled. You should not infer that the plaintiff is entitled to damages merely because 1 am

instructing you on how to award damages. You must decide liability first. 1 am instructing you

on damages only so that you will have guidance should you decide that plaintiff is entitled to

recovery. The burden of proving damages rests with the plaintiff.

       In this case, the parties have stipulated that Plaintiff served a total of2 years and 1 month

and 14 days in jail as a result of being charged with criminal possession of a gun.

           1. Multiple Defendants

       Now, before 1 define the types of damages you may award, 1 want to discuss how you

should address the fact that in this case there are multiple defendants.

       You must be careful to impose any damages that you may award on a claim solely upon

the defendant or defendants whom you find to be liable on that claim. Although there are two

defendants in this case, it does not follow that if one is liable, the other is liable as well. Each

defendant is entitled to fair, separate and individual consideration of the case without regard to

your decision as to the other defendants. If you find that only one defendant is responsible for a
particular injury, then you must impose damages for that injury only upon that defendant.


                                                 13
       Nevertheless, you might find that more than one defendant is liable for a particular injury.

If two or more persons unite in an intentional act that violates another person's right, then all of
                                                                                              i
those persons are jointly liable for the acts of each of them; the law does not require the injured

party to establish how much of the injury was done by each particular defendant that you find

liable. Thus, if you find that the defendants who you find to be liable acted jointly, then you may

treat them jointly for purposes of deciding damages. If you decide that more than one defendant

is jointly liable on a particular claim, then you may simply determine the overall amount of

damages for which they are liable, without breaking that figure down into individual percentages.

           2. Compensatory Damages

       The purpose of the law of damages is to award, as far as possible, just and fair
compensation for the loss, if any, which resulted from the defendants' violation of the plaintiffs
rights. If you find that the defendants are liable on the plaintiff claim, as 1 have explained it, then
you must award the plaintiff sufficient damages to compensate him for any injury proximately
caused by the defendants' conduct. These are known as "compensatory damages." Compensatory
damages seek to make the plaintiff whole—^that is, to compensate him for the damage suffered. A
prevailing plaintiffis entitled to compensatory damages for the pain and suffering, mental anguish,
shock and discomfort that he suffered because of a defendant's conduct.

        1 remind you that you may award compensatory damages only for injuries that a plaintiff
proves were proximately caused by a defendant's allegedly wrongful conduct. That is, you may
not simply award damages for any injury suffered by the plaintiff—you must award damages only
for those injuries that are a proximate result of a defendant's violation ofthe plaintiffs rights.
        The damages that you award must be fair and reasonable,neither inadequate nor excessive.
You should not award compensatory damages for speculative injuries, but only for those injuries


                                                  14
that the plaintiff has actually suffered or is reasonably likely to suffer in the near future.

Compensatory damages must not be based on speculation or sympathy but on the evidence

presented at trial.

        In awarding compensatory damages, if you decide to award them, you must be guided by

dispassionate common sense. Computing damages may be difficult, but you must not let that

difficulty lead you to engage in arbitrary guesswork. On the other hand, the law does not require

a plaintiffto prove the amount ofhis damages with mathematical precision, but only with as much
definiteness and accuracy as the circumstances permit. In all instances, you are to use sound

discretion in fixing an award of damages, drawing reasonable inferences where you deem

appropriate from the facts and circumstances in evidence.

        If you award any damages to the plaintiff, you should not take into consideration the fees
that plaintiff may have to pay his attorneys. You also should know that an award is not subject to
federal income taxes and you should not consider such taxes in determining the amount of
damages, if any.

            3. Punitive Damages

        Whether or not you award the plaintiff compensatory damages, you may also, in your
discretion, make an award of punitive damages. Punitive damages are awarded, in the discretion
of the jury, to punish a defendant for extreme or outrageous conduct, and to deter or prevent a
defendant and others like him from committing such conduct in the future.

        You may award the plaintiff punitive damages if you find that the acts of a defendant were
done maliciously or wantonly. An act is maliciously done if it is prompted by ill will or spite
towards the injured person. An act is wanton if done with a reckless or callous disregard for the




                                                15
rights of the injured person. The plaintiff has the burden of proving, by a preponderance of the

evidence, that a defendant acted maliciously or wantonly with regard to the plaintiffs rights.

       If you find by a preponderance ofthe evidence that a defendant acted with malicious intent

to violate the plaintiffs rights or unlawfully injure him, or if you find that a defendant acted with

a callous or reckless disregard ofthe plaintiffs rights, then you may award punitive damages. An

award ofpunitive damages,however,is discretionary;that is, if you find that the legal requirements

for punitive damages are satisfied, then you may decide to award punitive damages, or you may

decide not to award them.


       In making this decision, you should consider the underlying purpose of punitive damages.

Pimitive damages are awarded in the jury's discretion to punish a defendant for outrageous conduct

or to deter him and others like him from performing similar conduct in the future. Thus,in deciding

whether to award punitive damages, you should consider whether the defendant may be adequately

punished by an award of compensatory damages only, or whether the conduct is so extreme and

outrageous that compensatory damages are inadequate to punish the wrongful conduct. You

should also consider whether compensatory damages,standing alone, are likely to deter or prevent

the defendant from similar wrongful conduct in the future, if it was in fact wrongful, or whether

punitive damages are necessary to provide deterrence. Finally, you should consider whether

punitive damages are likely to deter or prevent other persons from performing Avrongful acts

similar to those the defendant may have committed.

        If you decide to award punitive damages, these same purposes should be kept in mind as

you determine the appropriate sum of money to be awarded as punitive damages. That is, in fixing

the sum to be awarded, you should consider the degree to which the defendant should be punished




                                                 16
for his wrongful conduct, and the degree to which an award of one sum or another will deter the

defendant or persons like him from committing wrongful acts in the future.

III.     CLOSING INSTRUCTIONS REGARDING DELIBERATIONS


         I have now outlined for you the rules of law applicable to this case and the processes by

which you should weigh the evidence and determine the facts. In a few minutes, you will retire to

the jury room for your deliberations. I will now give you some general instructions regarding your

deliberations.


         Keep in mind that nothing I have said in these instructions is intended to suggest to you in

any way what I think your verdict should be. That is entirely for you to decide.

         By way ofreminder,I charge you once again that it is your responsibility to judge the facts

in this case from the evidence presented during the trial and to apply the law as I have given it to

you. Remember also that your verdict must be based solely on the evidence in the case and the
law as I have given it to you, not on anything else.

    A. Foreperson

         In order for your deliberations to proceed in an orderly fashion, you must have a foreperson.
The custom in this courthouse is for Juror Number 1 to act as the foreperson. If, however. Juror

Number 1 does not wish to serve as foreperson, when you go to thejury room to begin considering

the evidence in this case I suggest that you first select another member of the jury to act as your

foreperson. In order that your deliberations may proceed in an orderly fashion, you must have a
foreperson, but of course, his or her vote is not entitled to any greater weight than that of any other
juror.




                                                  17
   B. Communication With The Court


       It is very important that you not communicate with anyone outside the jury room about

your deliberations or about anything else touching on this case. There is only one exception to

this rule. If it becomes necessary during your deliberations to communicate with me, you may

send a note,through the marshal, signed by the foreperson. No member ofthe jury should attempt

to communicate with the Court except by a signed writing, and 1 will never communicate with any

member ofthe jury on any subject touching on the merits ofthe case other than in writing, or orally

here in open court.

   C. Juror's Recollection Governs/Requesting Transcript

       Your recollection governs. Nobody else's. 1 will send in all the exhibits received in

evidence for you to have during your deliberations. If you wish to have any portion of the

testimony repeated, you may simply indicate that in a note. 1 will also provide you with a copy of

my jury instructions. You must consider the instructions as a whole and not single out any one

instruction as stating the law. If you need further instructions on any point, send me a note.

   D. Deliberations and Unanimous Verdict

       Your function, to reach a fair conclusion from the law and the evidence, is an important

one. Your verdict must be unanimous. That means you must all agree.

       When you are in the jury room, listen to each other and discuss the evidence and issues in

the case among yourselves. It is the duty ofeach of you, as jurors, to consult with one another and

to deliberate with a view to reaching agreement on a verdict, if you can do so without violating

your individual judgment and your conscience. Although you should not surrender conscientious

convictions of what the truth is and ofthe weight and effect of the evidence, and although each of

you must decide the case for yourself and not merely acquiesce in the conclusion of your fellow


                                                 18
jurors, you should examine the issues and the evidence before you with candor and frankness, and

with proper deference to and regard for the opinions of each other. Remember in your

deliberations that the dispute between the parties is, for them, no passing matter. They and the

Court rely upon you to give full and conscientious deliberation and consideration to the issues and

evidence before you.

        When you have reached a verdict, send me a note signed by your foreperson that you have

reached a verdict. Do not indicate what the verdict is. In no communication with the Court should

you give a numerical count on where the jury stands in its deliberations.

        I have prepared a verdict sheet for you to use in recording your decision. The verdict sheet

contains questions to assist you in rendering a verdict. Answer each question until you are told to

stop.

        Now let me consult with counsel to be certain I have not overlooked any point.




                                                19
